DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2021 has been entered.
 Response to Amendment
The Amendment filed on 9/23/2021 has been entered. Claims 1-15, and 18 remain pending in the application. Claim 21 is new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1, line 8 objected to because of the following informalities:   
Line 8 recites “an cylinder base”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “an cylinder base” with “a cylinder base”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11,
Line 2 recites “the profile portion”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the profile portion is intended to refer to the first plurality of linear teeth, second plurality of linear, or to a different portion. Appropriate correction is required. For examination purposes Examiner construes “the profile portion” to refer to the first plurality of linear teeth. Examiner suggests replacing “the profile portion” with “the first plurality of linear teeth”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (WO 92/04064).

Butler discloses a medical injection device (figure 19, item 160, figure 48, item 250, and figure 15, item 122; wherein leading portion 160, piston 250 and a needle 122 form the medical injection device; see page 16, line 38-page 17, line 10: wherein a needle and piston rod are usable with leading portion 160) for single use in administration of a liquid (page 16, line 38-page 17, line 10: wherein the syringe is a single use syringe and delivers liquid; page 18, line 15-18), the medical injection device comprising: 
a hollow cylinder (see annotated figure 19 below) that has a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and has a distal end (see annotate figure 19 below), with a passage figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder) and is fluidically connected to the cavity (page 18, line 6-14) and is provided for inflow and/or outflow of the liquid from the cavity (page 18, line 6-14), the hollow cylinder (see annotated figure 19 below) further comprising an integrally molded cylinder base (see annotated figure 19) and a circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19, item 187: wherein the hub 187 is at the distal end of the hollow cylinder as shown below); 

    PNG
    media_image1.png
    442
    540
    media_image1.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of hub 121 of complimentary size as shown for example in figure 14 is construed as the complementary mating connection portion, which could be received on item 188, and would hold needle 122 that is within the opening of item 188) of a liquid receiving component (item 122; page 17, line 7-10: wherein a needle is attached to item 188; Examiner notes “for releasable fluid-tight connection to a complementary mating connection portion of a liquid receiving component” is an intended use limitation and the connection portion is fully capable of 
a shut-off valve arrangement (figure 19, item 166 and 171) which has a valve body (figure 19, item 171) and a flexible sealing ring (figure 19, item 166; page 17, line 33-36) with an opening (figure 19, item 169) and which is arranged and/or configured in such a way that, by virtue of a flow of the liquid directed distally through the passage (page 18, line 9-14: wherein liquid is directed distally through the passage), the valve body, proceeding from a release position (see figure 19: which shows the valve body in a release position in chamber 170) is at least partially movable in a distal direction through the opening of the sealing ring (page 18, line 9-14) to a blocking position (page 18, line 12-18; the blocking position is construed as the position when valve member is within chamber 176 and is engaged with valve seat 181 and opening 169) in which the valve body engages the opening (figure 19, item 169) in such a way that a movement of the valve body to the release position is blocked and the passage is sealed off against a proximally directed flow (page 18, line 14-18), 
the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body is construed as the end furthest from portion 168), on which the connection portion is formed (see annotated figure 19 above wherein the connection portion is formed on the distal end of the adaptor body), and having a lumen (figure 19, item 179 and 176) fluidically connected to the passage (page 17, line 7-10), wherein the shut-off valve arrangement is arranged at the proximal end of the adapter body 
the valve body (figure 19, item 171) being positioned in (see annotated 19 above wherein the valve body 171 is within chamber 170 which is partially within the cylinder base a shown above) and movable through the cylinder base (page 18, line 6-12; wherein the valve body is movable from chamber 170 which is partially within the cylinder base to chamber 176), 
wherein the distal end of the hollow cylinder (see annotated figure 19 above where the distal end is labeled) has a profile portion (figure 19, item 189) which meshes with a complementary mating profile portion (figure 19, item 190) of the adapter body in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder (page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190 of the adapter body such that the adapter body is fixed in an circumferential direction on the hollow cylinder; Examiner notes as supported by page 16, line 26-29 when a snap fit occurs the component is locked in position).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-11, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064) further in view of Kakish (U.S. PG publication 20100030146) as evidence by Chang (U.S. PG publication 20060084915). Examiner notes the rejection of claim 21 over Butler in view of Kakish as evidence by Chang is being provided to advance prosecution as Applicant has introduced new claim 21 (which is similar to claim 1 previously filed 2/24/2021) without adding any new arguments as detailed in the response to argument section below.
In regard to claim 1,
Butler discloses a medical injection device (figure 19, item 160, figure 48, item 250, and figure 15, item 122; wherein leading portion 160, piston 250 and a needle 122 form the medical injection device; see page 16, line 38-page 17, line 10: wherein a needle and piston rod are usable with leading portion 160) for single use in administration of a liquid (page 16, line 38-page 17, line 10: wherein the syringe is a single use syringe and delivers liquid; page 18, line 15-18), the medical injection device comprising: 
a hollow cylinder (see annotated figure 19 below) having a proximal end (see annotated figure 19 below wherein the proximal end is the end opposite of the labeled distal end), a distal end (see annotate figure 19 below) opposite the proximal end (see annotate figure 19 below), and a longitudinal axis (see annotate figure 19 below) extending from the proximal end to the distal end through an axial center of the hollow cylinder (see annotate figure 19 below), the hollow cylinder further comprising a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and a passage (figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow 

    PNG
    media_image2.png
    514
    668
    media_image2.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body (figure 19, item 161) comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight 
a shut-off valve arrangement (figure 19, item 166 and 171) which has a valve body (figure 19, item 171) and a flexible sealing ring (figure 19, item 166; page 17, line 33-36) with an opening (figure 19, item 169) and which is arranged and/or configured in such a way that, by virtue of a flow of the liquid directed distally through the passage (page 18, line 9-14: wherein liquid is directed distally through the passage), the valve body (figure 19, item 171), proceeding from a release position (see figure 19: which shows the valve body in a release position in chamber 170) is at least partially movable in a distal direction through the opening of the sealing ring (page 18, line 9-14) to a blocking position (page 18, line 12-18; the blocking position is construed as the position when valve member is within chamber 176 and is engaged with valve seat 181 and opening 169) in which the valve body engages the opening (figure 19, item 169) in such a way that a movement of the valve body to the release position is blocked and the passage is sealed off against a proximally directed flow (page 18, line 14-18), 
the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above 
the valve body (figure 19, item 171) being positioned in (see annotated 19 above wherein the valve body 171 is within chamber 170 which is partially within the cylinder base a shown above) and movable through the cylinder base (page 18, line 6-12; wherein the valve body is movable from chamber 170 which is partially within the cylinder base to chamber 176),
wherein the distal end of the hollow cylinder (see annotated figure 19 above where the distal end is labeled) is fixed to the adaptor body (page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190 of the adapter body such that the adapter body is fixed on the hollow cylinder).
Butler fails to disclose wherein the distal end of the hollow cylinder has a first plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder, wherein the proximal end of the adapter body comprises a second plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder, and wherein the first plurality of linear teeth mesh with the second plurality of linear teeth in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder.
[AltContent: arrow][AltContent: textbox (Tooth in between groove 20 of item 16)]
    PNG
    media_image3.png
    363
    307
    media_image3.png
    Greyscale

Kakish teaches wherein the distal end of a hollow cylinder (figure 1, item 11 and 14) has a first plurality of linear teeth (figure 5A, item 18; Examiner notes grooves are located in between each tooth 18) extending parallel to the longitudinal axis of the hollow cylinder (see figure 5A wherein teeth 18 extend parallel to a longitudinal axis of the hollow cylinder), wherein the proximal end of the adapter body (figure 2, item 16) comprises a second plurality of linear teeth (see figure 3 above: wherein a second plurality of linear teeth are formed in-between grooves 20) extending parallel to the longitudinal axis of the hollow cylinder (see figure 3; paragraph [0013]; Since item 18 fits tightly with item 20 and item 20 is formed of complimentary shape to item 18 (which extends parallel to the longitudinal axis of the hollow cylinder), the teeth in-between each groove 20 would also extend parallel to the longitudinal axis of the hollow cylinder), and wherein the first plurality of linear teeth mesh with the second plurality of linear teeth (see figure 3) in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder (paragraph [0013] of Kakish; Examiner notes the adapter body is fixed in a circumferential direction on the hollow cylinder as evidence by Chang who supports that when an 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the projection 189 and recess 190 of Butler for a first plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder and a second plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder, as taught by Kakish, therefore resulting in wherein the distal end of the hollow cylinder has a first plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder, wherein the proximal end of the adapter body comprises a second plurality of linear teeth extending parallel to the longitudinal axis of the hollow cylinder, and wherein the first plurality of linear teeth mesh with the second plurality of linear teeth in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder, because the substitution is a simple substitution that would yield the same predictable result of securely attaching the hollow cylinder to the adapter body (see paragraph [0013] of Kakish and page 19, line 1-3 of Butler). Examiner notes the first plurality of linear teeth would replace projection 189 of Butler at the same location on the distal end of the hollow cylinder and the second plurality of linear teeth would replace recess 190 of Butler at the same location on the proximal end of the adapter body.
In regard to claim 2,
[AltContent: textbox (Guide path)][AltContent: arrow][AltContent: connector][AltContent: rect][AltContent: textbox (Cylinder base)][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image4.png
    739
    329
    media_image4.png
    Greyscale

Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1, wherein movement of the valve body (figure 19, item 171 of Butler) is guided axially on a guide path (see annotated figure 19 above of Butler) extending through the cylinder base (as shown in annotated figure 19 above of Butler; page 18, line 9-14 of Butler).
In regard to claim 3,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1, wherein the sealing ring (figure 19, item 166 of Butler) has a clamping portion (figure 19, item 192 of Butler) which is fixed by form-fit engagement in an axial direction and/or in a radial direction between the hollow cylinder and the adapter body (page 19, line 3-9 of Butler; see figure 19 of Butler wherein portion 192 is fixed in the axial direction between the hollow cylinder and adaptor body).
In regard to claim 4,
[AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image4.png
    739
    329
    media_image4.png
    Greyscale

Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1, wherein the lumen (figure 19, item 179 and 176 of Butler) of the adapter body has a proximally arranged receiving portion (see annotated figure 19 of Butler above which depicts the proximally arranged receiving portion) in which the sealing ring is fitted (see annotated 19 above of Butler wherein a portion of the sealing ring 166 is arranged in the receiving portion).
In regard to claim 7,
[AltContent: arrow][AltContent: textbox (Tooth in between groove 20 of item 16)][AltContent: arrow][AltContent: textbox (Groove in-between teeth 18)]
    PNG
    media_image3.png
    363
    307
    media_image3.png
    Greyscale

    PNG
    media_image5.png
    406
    462
    media_image5.png
    Greyscale

Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1, wherein the first plurality of linear teeth (figure 5A, item 18 of Kakish) form a first plurality of longitudinal grooves extending in an axial direction (see figure 3 above of Kakish wherein a longitudinal 
In regard to claim 9,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1.
Butler in view of Kakish as evidence by Chang fails to disclose wherein the valve body has, at its distal end, a radially widened head portion.
[AltContent: arrow][AltContent: textbox (Radially widened head portion)]
    PNG
    media_image6.png
    623
    266
    media_image6.png
    Greyscale

A second embodiment of Butler teaches a shut-off valve arrangement which has a valve body (figure 12 and 13, item 131; page 17, line 38-page 16, line 3: wherein the movable valve member is formed of a rigid material) and a flexible sealing ring (figure 12 and 13, item 134; page 17, line 38-page 16, line 3: wherein lip 134 is made of a resilient material) wherein the valve body (figure 13, item 131) has, at its distal end (see figure 13 above wherein the end closest to projections 142 is construed as the distal end), a radially widened head portion (see figure 13: wherein projections 142 form a radially widened head portion with shaft 140). 

In regard to claim 10,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1.
Butler in view of Kakish as evidence by Chang fails to disclose wherein the valve body has, at its distal end, a head portion with a radially tapered continuation extending in the distal direction.
[AltContent: connector][AltContent: textbox (Radially tapered continuation extending in the distal direction)][AltContent: connector][AltContent: connector]
    PNG
    media_image7.png
    412
    295
    media_image7.png
    Greyscale

A second embodiment of Butler teaches a shut-off valve arrangement which has a valve body (figure 12 and 13, item 131; page 17, line 38-page 16, line 3: wherein the movable valve member is 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the valve body of the first embodiment of Butler (figure 19 embodiment) with the valve body of the second embodiment of Butler, as taught by the second embodiment of Butler, for the purpose of maintaining the valve body in the correct position prior to use (page 15, line 31-32). Examiner notes since the valve body 131 functions with flexible sealing ring 134, it would also be capable of functioning with the flexible sealing ring item 166 of the first embodiment.
In regard to claim 11,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 7, wherein the profile portion (see 112 rejection above for claim interpretation where the profile portion is construed as the first plurality of linear teeth) is formed on the circumferential collar portion of the hollow cylinder (figure 19, item 187 of Butler; see analysis of claim 1 above wherein as modified by Kakish the first plurality of linear teach would be on the circumferential collar portion of the hollow cylinder of Butler), which circumferential collar portion extends distally with respect to the cavity (figure 19, item 164 of Butler; see figure 19 wherein the collar portion 187 extends distally with respect to cavity 164 of Butler).
In regard to claim 15,

In regard to claim 18,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1, wherein the first plurality of linear teeth are arranged continuously in the circumferential direction in the circumferential collar portion (see analysis of claim 1 above and figure 3 and 5A of Kakish), and the second plurality of linear teeth are arranged continuously in the circumferential direction on the adaptor body (see analysis of claim 1 above and figure 3 of Kakish).
In regard to claim 21,
Butler discloses a medical injection device (figure 19, item 160, figure 48, item 250, and figure 15, item 122; wherein leading portion 160, piston 250 and a needle 122 form the medical injection device; see page 16, line 38-page 17, line 10: wherein a needle and piston rod are usable with leading portion 160) for single use in administration of a liquid (page 16, line 38-page 17, line 10: wherein the syringe is a single use syringe and delivers liquid; page 18, line 15-18), the medical injection device comprising: 
a hollow cylinder (see annotated figure 19 below) that has a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7) and has a distal end (see annotate figure 19 below), with a passage figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end of the hollow cylinder (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder) and is fluidically connected to the cavity (page 18, line 6-14) and is provided 

    PNG
    media_image1.png
    442
    540
    media_image1.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of hub 121 of complimentary size as shown for example in figure 14 is construed as the complementary mating connection portion, which could be 
a shut-off valve arrangement (figure 19, item 166 and 171) which has a valve body (figure 19, item 171) and a flexible sealing ring (figure 19, item 166; page 17, line 33-36) with an opening (figure 19, item 169) and which is arranged and/or configured in such a way that, by virtue of a flow of the liquid directed distally through the passage (page 18, line 9-14: wherein liquid is directed distally through the passage), the valve body, proceeding from a release position (see figure 19: which shows the valve body in a release position in chamber 170) is at least partially movable in a distal direction through the opening of the sealing ring (page 18, line 9-14) to a blocking position (page 18, line 12-18; the blocking position is construed as the position when valve member is within chamber 176 and is engaged with valve seat 181 and opening 169) in which the valve body engages the opening (figure 19, item 169) in such a way that a movement of the valve body to the release position is blocked and the passage is sealed off against a proximally directed flow (page 18, line 14-18), 
the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168), which is connected with force-fit and/or form- fit engagement to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body 
the valve body (figure 19, item 171) being positioned in (see annotated 19 above wherein the valve body 171 is within chamber 170 which is partially within the cylinder base a shown above) and movable through the cylinder base (page 18, line 6-12; wherein the valve body is movable from chamber 170 which is partially within the cylinder base to chamber 176), 
wherein the distal end of the hollow cylinder (see annotated figure 19 above where the distal end is labeled) has a profile portion (figure 19, item 189) which meshes with a complementary mating profile portion (figure 19, item 190) of the adapter body.
Butler is silent as to wherein the distal end of the hollow cylinder has a profile portion which meshes with a complementary mating profile portion in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder.
Kakish teaches wherein the distal end of a hollow cylinder (figure 1, item 11 and 14) has a profile portion (figure 3 and 5A, item 18) which meshes with a complementary mating profile portion (figure 3, item 20) in such a way that the adapter body (figure 2, item 16) is fixed in a circumferential direction on the hollow cylinder (paragraph [0013] of Kakish; Examiner notes the adapter body is fixed in a circumferential direction on the hollow cylinder as evidence by Chang who supports that when an adaptor body (needle hub 2 of Chang) is attached to a hollow cylinder (item 1 of Chang) using ribs/ a profile portion (item 13 of Chang) and a complementary mating profile portion/grooves (grooves 28 of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the projection 189 and recess 190 of Butler for a profile portion which meshes with a complementary mating profile portion in such a way that the adapter body is fixed in a circumferential direction on the hollow cylinder, as taught by Kakish, because the substitution is a simple substitution that would yield the same predictable result of securely attaching the hollow cylinder to the adapter body (see paragraph [0013] of Kakish and page 19, line 1-3 of Butler). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064) further in view of Kakish (U.S. PG publication 20100030146). 
In regard to claim 5,
Butler discloses a medical injection device (figure 19, item 160, figure 48, item 250, and figure 15, item 122; wherein leading portion 160, piston 250 and a needle 122 form the medical injection device; see page 16, line 38-page 17, line 10: wherein a needle and piston rod are usable with leading portion 160) for single use in administration of a liquid (page 16, line 38-page 17, line 10: wherein the syringe is a single use syringe and delivers liquid; page 18, line 15-18), the medical injection device comprising: 
a hollow cylinder (see annotated figure 19 below) comprising a distal end (see annotate figure 19 below) and a cavity (figure 19, item 164) for receiving the liquid (page 17, line 6-7), the hollow cylinder further comprising a passage (figure 19, item 170: wherein chamber 170 is within the distal end) arranged in a region of the distal end (see figure 19: wherein chamber 170 is arranged in a region of the distal end of the hollow cylinder), the passage being fluidically connected to the cavity (page 18, line 6-14) for inflow and/or outflow of the liquid from the cavity (page 18, line 6-14), the hollow cylinder (see 

    PNG
    media_image8.png
    496
    611
    media_image8.png
    Greyscale

an adaptor body (figure 19, item 161) received inside the circumferential collar portion (figure 19, item 187) at the distal end of the hollow cylinder (see figure 19: wherein item 161 is received inside item 187), the adaptor body comprising a connection portion (figure annotated 19 above which shows the connection portion: wherein needle mounting adaptor 188 contains an opening that can receive a needle and forms the connection portion as identified above) for releasable fluid-tight connection to a complementary mating connection portion (portion of hub 121 of complimentary size as shown for example in figure 14 is construed as the complementary mating connection portion, which could be 
a shut-off valve arrangement (figure 19, item 166 and 171) which has a valve body (figure 19, item 171) and a flexible sealing ring (figure 19, item 166; page 17, line 33-36) with an opening (figure 19, item 169), the shut-off valve arrangement configured in such a way that, by virtue of a flow of the liquid directed distally through the passage (page 18, line 9-14: wherein liquid is directed distally through the passage), the valve body, proceeding from a release position (see figure 19: which shows the valve body in a release position in chamber 170) is at least partially movable in a distal direction through the opening of the sealing ring (page 18, line 9-14) to a blocking position (page 18, line 12-18; the blocking position is construed as the position when valve member is within chamber 176 and is engaged with valve seat 181 and opening 169) in which the valve body engages the opening (figure 19, item 169) in such a way that a movement of the valve body to the release position is blocked and the passage is sealed off against a proximally directed flow (page 18, line 14-18), 
the adapter body (figure 19, item 161) comprising a proximal end (see figure 19: wherein the proximal end is construed as the end of item 161 closest to portion 168) connected to the distal end of the hollow cylinder (see annotated figure 19 above and page 19, line 1-3; wherein projection 189 of the distal end of the hollow cylinder snap engages with recess 190), and a distal end (see annotated figure 19 above wherein the distal end of the adaptor body is construed as the end furthest from portion 168), 
the sealing ring (figure 19, item 166) comprising a circumferential flange (figure 19, item 192) at a proximal end of the sealing ring (see figure 19), and 
[AltContent: arrow][AltContent: textbox (Proximally arranged receiving portion)][AltContent: textbox (Annotated Figure 19 )]
    PNG
    media_image4.png
    739
    329
    media_image4.png
    Greyscale

the lumen (figure 19, item 179 and 176) of the adapter body having a proximally arranged receiving portion in which the sealing ring is fitted (see figure 19 above).
Butler fails to disclose wherein the receiving portion has an undercut radial groove inside the adapter body that is open at the proximal end of the adapter body, and wherein the undercut radial 
[AltContent: textbox (Undercut radial groove)][AltContent: arrow]
    PNG
    media_image9.png
    422
    406
    media_image9.png
    Greyscale

Kakish teaches wherein the receiving portion has an undercut radial groove (see figure 2 above) inside the adapter body (item 16) that is open at the proximal end of the adapter body (see figure 2 above), and wherein the undercut radial groove receives the circumferential flange (figure 2, item 44) of the sealing ring in a form-fit engagement to fix the sealing ring to the adapter body (see figure 2; paragraph [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Butler to substitute the connection of the circumferential flange of the sealing ring with the adaptor body of Butler for the connection of the circumferential flange of the sealing ring with the adaptor body, as taught by Kakish, because the substitution is a simple substitution that would yield the same predictable result of securing the sealing ring within the medical injection device. Examiner notes Figure 17 of Butler also supports an arrangement where an undercut radial groove (figure 17, item 183) receives the circumferential flange .
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064) in view of Kakish (U.S. PG publication 20100030146) as evidence by Chang (U.S. PG publication 20060084915) further in view of Chang (U.S. PG publication 20060084915). 
In regard to claim 6,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1.
Butler in view of Kakish as evidence by Chang fails to disclose wherein the distal end of the hollow cylinder has a latch portion which latches with a complementary mating latch portion of the adapter body in such a way that the adapter body is fixed in an axial direction on the hollow cylinder.
Chang teaches wherein the distal end of the hollow cylinder (figure 1, item 1) has a latch portion (figure 3, item 12) which latches with a complementary mating latch portion (figure 3, item 25) of the adapter body (figure 3, item 2) in such a way that the adapter body is fixed in an axial direction on the hollow cylinder (paragraph [0020] and [0018]; Examiner notes the hollow cylinder and adapter body respectively contain a latch portion and complementary latch portion in addition to the first plurality of linear teeth 13 and second plurality of linear teeth between grooves 28).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Butler in view of Kakish as evidence by Chang to include wherein the distal end of the hollow cylinder has a latch portion which latches with a complementary mating latch portion of the adapter body in such a way that the adapter body is fixed in an axial direction on the hollow cylinder, as taught by Chang, for the purpose of firmly securing components together (paragraph [0020] of Chang). 
In regard to claim 8,
.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (WO 92/04064) in view of Kakish (U.S. PG publication 20100030146) as evidence by Chang (U.S. PG publication 20060084915) further in view of Di Ubaldi (U.S. PG publication 20180289941). 
In regard to claim 12,
Butler in view of Kakish as evidence by Chang teaches the medical injection device according to claim 1.
Butler in view of Kakish as evidence by Chang is silent as to wherein the connection portion is a Luer connection portion. 
Di Ubaldi teaches an adaptor body (figure 2, item 100 or figure 4, item 150; Examiner notes the adaptor body is construed as either item 100 or item 150 which are both usable with a respective syringe as shown in figure 3 and figure 6) comprising a connection portion (figure 2, item 112 and 108: wherein the connection portion of adaptor body 100 is construed as threads 112 and tip 108 and figure 4, item 158: wherein the connector portion of adaptor body 150 is construed as tip 158) for releasable fluid-tight connection to a complementary mating connection portion (paragraph [0038]: wherein a hub of a needle is construed as the complementary mating connection portion for adaptor body 100 and paragraph [0040]: wherein a hub of a needle is construed as a complementary mating connection portion for adaptor body 150) of a liquid receiving component (paragraph [0038] and [0040]: wherein a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Butler in view of Kakish as evidence by Chang to include the connection portion is a Luer connection portion, as taught by Di Ubaldi, because Di Ubaldi teaches it is known in the art to use a luer connector portion to connect components of a medical device (see paragraph [0036] and [0037] of Di Ubaldi) further such modification would yield the same predictable result of a needle being able to be connected to an adaptor body (paragraph [0001] and [0037] of Di Ubaldi).
Examiner notes modifying the connection portion to be a Luer connection portion would also result in modifying the complementary mating connection portion of the liquid receiving component as taught by Di Ubaldi to be complementary to the modified connection portion. 
In regard to claim 13,
Butler in view of Kakish as evidence by Chang in view of Di Ubaldi teaches the medical injection device according to claim 12, wherein the Luer connection portion (see figure 2, item 112 and 108 of Di Ubaldi) comprises a Luer lock portion (figure 2, item 112 and 108 and paragraph [0038] of Di Ubaldi).
In regard to claim 14,
Butler in view of Kakish as evidence by Chang in view of Di Ubaldi teaches the medical injection device according to claim 12, wherein the Luer connection portion (figure 4, item 158 of Di Ubaldi) comprises a Luer slip portion (figure 4, item 158 and paragraph [0040] of Di Ubaldi).
Response to Arguments
Applicant’s arguments with respect to claims 1-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/23/2021 in regard to claim 21 have been fully considered but they are not persuasive. Applicant has added new claim 21 which contains the unamended content of claim 1 from the claim set filed 2/24/2021. Applicant has provided no new arguments pertaining to new claim 21. Claim 21 has been rejected similarly to claim 1 in the Final Office action mailed 6/8/2021 as detailed above. In addition, an alternative rejection of claim 21 is being provided in an effort to advance prosecution. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783